UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 Infinity Distribution Inc. (Exact name of registrant as specified in its charter) Nevada (State of incorporation or organization) 47-3900562 (I.R.S. Employer Identification No.) 1980 Festival Plaza Drive Suite 530 (Address of principal executive offices) (Zip Code) Securities to be registered pursuant to Section 12(g) of the Act: Common Name of each exchange on which each class is to be registered: OTCBB If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box. £ If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box. x Securities Act registration statement file numbers to which this form relates:File No.333-206478 Securities to be registered pursuant to Section 12(g) of the Act: Common shares Title of class Item 1.Description of Registrant’s Securities to be Registered. Common shares Item 2.Exhibits. Exhibit No. Description of Exhibit SIGNATURE Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereto duly authorized. Infinity Distribution Inc. By: /s/ Raul Mansueto Name: Raul Mansueto Date: September 30, 2015 Title:President EXHIBIT INDEX Exhibit No. Description of Exhibit
